Citation Nr: 0735483	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  05-25 169	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for a prostate 
disability.  

2.  Entitlement to service connection for a back disability.  


ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1958 to August 
1962.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a November 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a prostate disability and a back 
disability.    


FINDINGS OF FACT

1.  The veteran does not have a current diagnosis of a 
prostate disability.  

2.  The veteran's back disability first manifested many years 
after his separation from service and is unrelated to his 
period of service or to any incident therein.  


CONCLUSIONS OF LAW

1.  The veteran's claimed current prostate disability was not 
incurred in or aggravated by his active service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.307, 3.309 (2007).  

2.  The veteran's current back disability was not incurred in 
or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  
 
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Degmetich v. Brown, 104 F.3d 1328 (1997); Cuevas v. Principi, 
3 Vet. App. 542 (1992); Rabideau v. Derwinski, 2 Vet. App. 
141 (1992).  Service connection for certain chronic diseases, 
including arthritis, will be rebuttably presumed if they are 
manifest to a compensable degree within one year following 
active service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 
38 C.F.R. §§ 3.307, 3.309.  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  Presumptive periods are not intended to 
limit service connection to diseases so diagnosed when the 
evidence warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d). 

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.30(d).  

As an initial matter, the Board notes that the veteran was 
scheduled for VA examinations in July 2004.  The examinations 
were supposed to provide current diagnoses of the veteran's 
prostate and back conditions and opinions stating whether the 
prostate and back diagnoses were related to service.  
However, the veteran did not present for the July 2004 
examinations.  As a result, the Board does not have before it 
the information which had been sought, and must come to a 
determination on the basis of information already included in 
the record.  38 C.F.R. § 3.655 (2007).  The Board reminds the 
veteran that the duty to assist is not a one-way street.  If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the evidence.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991).   



Prostate Disability 

The first requirement for any service connection claim is 
evidence of a current disability.  Boyer v. West, 210 F.3d 
1351 (Fed. Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  The veteran's service medical records show that 
he complained of painful urination and testicular pain in 
June 1959 and was diagnosed and treated for prostatitis.  An 
August 1961 medical report shows that the veteran suffered 
from occasional blood flow from the penis and received 
treatment for an enlarged, soft, and tender prostate.  At his 
August 1962 separation examination, the veteran made no 
complaints regarding his prostate, and his anus and rectum 
were found to have no abnormalities.  

Post-service VA medical records dated from February 2001 to 
September 2004 show that the veteran had a history of an 
enlarged prostate and benign prostatic hypertrophy, but no 
diagnosis was ever made of a current prostate disability.     

Absent evidence of a current disability, service connection 
for a prostate disability must be denied.  There is no 
competent medical evidence of record that demonstrates the 
presence of a prostate disability.  In addition, a review of 
the veteran's service medical records shows that he was 
treated for prostatitis and an enlarged prostate on two 
occasions in his approximately four years of active service.  
The evidence shows that these injuries healed without 
residual complication prior to his separation and the in-
service medical evidence does not show a diagnosis of any 
chronic condition.  Thus, the Board finds that the veteran's 
prostate problems in service were acute and transitory.  
Because no prostate disability has been currently diagnosed 
in this case, the Board finds that service connection for a 
prostate disability is not warranted.  

The Board has considered the veteran's claims that he has a 
prostate disability related to his service.  However, as a 
layman, the veteran is not competent to give a medical 
opinion on diagnosis, causation, or aggravation of a medical 
condition.  Bostain v. West, 11 Vet. App. 124 (1998); Routen 
v. West, 142 F.3d. 1434 (Fed. Cir. 1998); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The Board acknowledges 
that the veteran is competent to give evidence about what he 
experienced.  Layno v. Brown, 6 Vet. App. 465 (1994).  
Competency, however, must be distinguished from weight and 
credibility, which are factual determinations going to the 
probative value of the evidence.  Rucker v. Brown, 10 Vet. 
App. 67 (1997).  

The competent evidence of record does not demonstrate that 
the veteran has a prostate disability.  As the preponderance 
of the evidence is against the claim for service connection, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).  

Back Disability 

The veteran's service medical records show that he complained 
of back pain in May 1961 and was treated for lumbosacral 
sprain.  On separation examination in August 1962, the 
veteran made no complaints about his back, and his spine was 
found to have no abnormalities.  Since the veteran's spine 
was found to be within normal limits on separation and there 
was one recorded complaint during a four-year period of 
service, the Board finds that the weight of the evidence 
demonstrates that chronicity in service is not established in 
this case.  38 C.F.R. § 3.303(b).     
     
As chronicity in service has not been established, a showing 
of continuity of symptoms after discharge is required to 
support the veteran's claim for service connection for a back 
disability.  38 C.F.R. § 3.303(b).  The first post-service 
evidence of record of symptoms relating to a back disability 
is a November 2001 VA medical report where the veteran 
reported a history of chronic back pain for the previous 10-
15 years.  He complained of a history of radiating pain down 
both legs and stated that past x-rays showed arthritis only.  
The physician diagnosed him with degenerative joint disease 
and back pain.  A May 2002 MRI of the lumbar spine revealed 
degenerative disc disease with very early spondylolisthesis 
at L4-5 and disc herniations at L3-4, L4-5, and L5-S1.  There 
was severe central stenosis at L4-5, moderate to severe 
central stenosis at L3-4, moderate central stenosis at L2-3, 
and moderate congenital and degenerative central stenosis at 
L5-S1.  There were abnormal signals throughout the vertebrae 
that were most likely osteopenic changes, but a remote 
possibility of metastatic disease could not be ruled out.   

VA medical records dated from December 2002 to September 2004 
show that the veteran received intermittent treatment for his 
back disability.  At no time did any treating provider relate 
the veteran's back disability to his period of active 
service.  

Service connection may be granted when all the evidence 
establishes a medical nexus between military service and 
current complaints.  Degmetich v. Brown, 104 F.3d 1328 (Fed. 
Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
In this case, the Board finds that the evidence is against a 
finding of a nexus between military service and the veteran's 
current back disability.  In addition, arthritis (or any 
other back disability) was not diagnosed within one year of 
separation, so presumptive service connection for a back 
disability is not warranted.  

The veteran contends that his current back disability is 
related to his active service.  However, as a layperson, he 
is not competent to give a medical opinion on diagnosis, 
causation, or aggravation of a medical condition.  Bostain v. 
West, 11 Vet. App. 124 (1998); Routen v. West, 142 F.3d. 1434 
(Fed. Cir. 1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board acknowledges that the veteran is competent 
to give evidence about what he experienced.  Layno v. Brown, 
6 Vet. App. 465 (1994).  Competency must be distinguished 
from weight and credibility, which are factual determinations 
going to the probative value of the evidence.  Rucker v. 
Brown, 10 Vet. App. 67 (1997).

The veteran contends that the evidence shows continuity of 
symptoms after discharge and supports his claim for service 
connection.  However, the first       post-service evidence 
of the veteran's back disability is in November 2001, 
approximately 39 years after his separation from service.  In 
view of the lengthy period without treatment, there is no 
evidence of a continuity of symptomatology, and this weighs 
heavily against the claim.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).  

The Board finds that the preponderance of the medical 
evidence weighs against a finding that the veteran's back 
disability developed in service.  Therefore, the Board 
concludes that the back disability was not incurred in or 
aggravated by service.  As the preponderance of the evidence 
is against the claim for service connection, the benefit-of-
the-doubt rule does not apply, and the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).   
  
Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in March 2004 and April 
2005, and a rating decision in November 2004.  These 
documents discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the July 2005 statement of the case.  The 
veteran received additional notice in March 2006.  However, 
the issuance of a supplemental statement of the case is not 
required because no evidence was received after the July 2005 
statement of the case.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant, available 
evidence.  VA has also attempted to obtain medical 
examinations in relation to these claims.  Thus, the Board 
finds that VA has satisfied both the notice and duty to 
assist provisions of the law.  


ORDER

Service connection for a prostate disability is denied.  

Service connection for a back disability is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


